Order entered July 11, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00175-CV

                           TOP CAT READY MIX, LLC, Appellant

                                                V.

         ALLIANCE TRUCKING, L.P. AND TXI OPERATIONS, LP D/B/A MARTIN
                            MARIETTA, Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-07419

                                            ORDER
         Before the Court is appellee Alliance Trucking, L.P.’s unopposed motion for leave to file

an amended brief that corrects citation and other minor errors. We GRANT the motion and

ORDER the brief received by the Clerk of the Court July 11, 2018 filed as of the date of this

order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE